Citation Nr: 1024286	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  06-11 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

Entitlement to service connection for left temple headaches 
due to trauma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1993 to July 
1996.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 RO decision, which 
denied claims for service connection for left temple 
headaches due to trauma, bronchitis, depression, and 
tinnitus.

By a May 2009 determination, the Board denied the Veteran's 
claim for service connection for left temple headaches due to 
trauma and remanded the issues of entitlement to service 
connection for bronchitis, depression, and tinnitus.  The 
Veteran appealed the Board's decision with respect to the 
issue of service connection for left temple headaches to the 
United States Court of Appeals for Veterans Claims (Court).  
In November 2009, the Court issued an order granting a joint 
motion to remand (JMR) the appeal of this issue to the Board. 
 The appeal is returned to the Board for action consistent 
with the JMR and Court order.

As noted, in May 2009, the Board remanded the Veteran's 
claims for service connection for bronchitis, depression, and 
tinnitus, for additional evidentiary development.  It appears 
that the RO is still undertaking such development, and that 
these issues have not yet been readjudicated, nor have they 
been returned to the Board for further consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
left temple headaches due to trauma.  In light of concerns 
raised in the JMR, the Board finds that additional 
development is necessary prior to the adjudication of these 
claims.

In this regard, a review of the Veteran's service treatment 
records reveals no complaints, treatment, or diagnoses of 
headaches or a headache disability in service.  The Board 
notes, however, that the Veteran's service treatment records 
do reveal that the Veteran was punched in the left eye in 
November 1994.  X-rays of the Veteran's skull obtained at 
that time were within normal limits.  The Veteran's July 1996 
separation examination report revealed a normal neurologic 
evaluation. 

The current medical evidence of record does not reveal any 
complaints, treatment, or diagnoses of a headache disability 
or left temple headaches.  Additionally, the Veteran has not 
specifically asserted that he has had a continuity of 
symptomatology relating to headaches since service.  
Nevertheless, in light of November 2009 Court order and JMR, 
and in consideration of the fact that the Veteran's service 
treatment records do reveal that he suffered facial trauma in 
service and the Veteran is asserting that he has a current 
headache disability, the Board will remand this issue in 
order to schedule the Veteran for a VA examination to 
determine whether he has a current diagnosis of a headache 
disability or left temple headaches that was incurred in or 
aggravated by his active duty. 

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for an 
appropriate VA examination for his 
claimed left temple headaches.  All 
appropriate tests and studies should 
be performed and all clinical 
findings reported in detail.  The 
claims file should be provided to the 
appropriate examiner for review, and 
the examiner should note that it has 
been reviewed.  Additionally, the 
examiner should elicit from the 
Veteran a history of his symptoms and 
onset relating to his left temple 
headaches.  After reviewing the file, 
examining the Veteran, and noting his 
reported history of symptoms, the 
examiner should render an opinion as 
to whether the Veteran currently has 
left temple headaches due to trauma 
or a headache disability of any kind.  
If so, an opinion should be provided 
as to whether it is at least as 
likely as not that the Veteran's 
current left temple headaches or 
headache disability of any kind was 
incurred in or aggravated by his 
active duty service.  

It would be helpful if the examiner 
would use the following language, as 
may be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).  The term 
"at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against 
it.  The examiner should provide a 
complete rationale for any opinions 
provided.

2.	Then, readjudicate the claims.  In 
the event that the claim is not 
resolved to the satisfaction of the 
Veteran, he should be provided a 
SSOC, which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  After the Veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the claims should be 
returned to the Board for further 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further 
notice.  However, the Board takes this opportunity to advise 
the Veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of his claims.  His cooperation in VA's efforts 
to develop his claims, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
Veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2009).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


